Status of Claims
Claims 3 – 8, 10 – 11, & 17 – 25 were previously pending and subject to a non-final office action mailed 03/25/2021. Claims 17 & 18 were amended in a reply filed 06/09/2021. Claims 3 – 8, 10 – 11, & 17 – 25 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The currently amended claims have overcome the previous rejection under 35 USC 112(a). However, see below for new grounds of rejection under 35 USC 112(a).

Applicant’s arguments with respect to the previous rejection under 35 USC 103 have been considered but are not persuasive.

Applicant initially argues, on pp. 8 – 9, with respect to the previous rejection under 35 USC 103, that “Guilbert does not disclose or suggest a set of rules for each one of a plurality of containers because packing rules of the vessel are different than a set of rules associated with a given container.”

Examiner respectfully disagrees. For example, the set of rules listed in [0067] – [0085] of Guilbert applies to each and every container that is to be loaded on a vessel. Each container is subject to the multiple constraints e.g., all of the listed “Physical constraints,” “Safety constraints,” and “Support constraints” represent multiple sets of rules for each and every container that is being addressed in the configuration problem of Guilbert. Also see [0208], noting that a set of “IMO rules and placement rules” are respected for each of a plurality of “special containers such as out-of-gauge and open-top containers.” Also see [0222], noting a set of “placement constraints of special containers such as open-top and out-of-gauge containers.” In other words, the sets of 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner additionally refers to the teachings of the reference IMO, which are relied upon for teaching wherein “the respective set of rules for each freight container determines whether or not the freight container is allowed to be placed next to other freight containers of the plurality of freight containers.” Examiner asserts that IMO additionally teaches wherein a set of rules applies to each container to determine its placement as required in the claims. See the below 103 rejection for further analysis of the teachings of IMO.

Therefore, the teachings of Guilbert, as shown above and in the 103 rejection below, disclose a set of rules for each one of a plurality of containers. These teachings of Guilbert are bolstered by the sets placement rules for each container as taught by IMO. Thus, the 103 rejection is proper and is maintained.

Applicant’s arguments with respect to the amended portions of claims 17 & 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 – 8, 10 – 11, & 17 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 17 & 18 recite the limitation: “when the user does not define rules to be observed, automatically define further rules and/or prioritize rules to be observed;” 

A review of Applicant’s entire specification produced the following relevant sections:

Para [0055] “In case the user did not define enough rules to be observed, such that the system is not able to determine the storage positions of the containers within a predetermined time scale, the system may be capable of automatically defining further rules, which have to be observed...”

While the aforementioned section of Applicant’s instant specification discloses that when a user did not define enough rules, the system may be capable of automatically defining further rules – they fail to disclose “when the user does not define rules to be observed, automatically define further rules and/or prioritize rules to be observed” as claimed. For example, there is not written support for automatically defining rules when the user did not define any rules.

3 – 8, 10 – 11, & 19 – 25 are rejected under 112(a) for inheriting, and failing to remedy, the deficiencies of the independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 – 8, 10 – 11, & 17 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 17 & 18 recite the limitation “when the calculation results in an unacceptable layout of containers, invite a user to input a different position or constraint.” It is unclear as to how a user could input a “different constraint,” as the previous limitations do not mention an initial “constraint” being used in any of the preceding steps. For the purpose of examination, the limitation “when the calculation results in an unacceptable layout of containers, invite a user to input a different position or constraint” will be interpreted as any prompt, suggestion, or input in which a user can input any specification, position, configuration, rule, or equivalents thereof.   

Claims 17 & 18 recite the limitation “when the user does not define rules to be observed, automatically define further rules and/or prioritize rules to be observed.” It is unclear as to which rules are being automatically prioritized in this limitation, as numerous rules were previously introduced. For example, it is unclear as to whether the “further rules” are being prioritized, the different constraint (e.g., claim 17, line 9 of pg. 4), or the database rules as described in the first limitation of claim 17/18. For the purpose of examination, the rules that are prioritized will be construed as any rule or constraint, or equivalents thereof.   

Claims 17 & 18 recite the limitation “automatically define further rules and/or prioritize rules to be observed, and recalculate with the processing unit, storage positions of the plurality freight containers in accordance with the further rules.” It is unclear as to what would take place when only the rule prioritization step takes place (e.g., when the limitation is read as “define further rules or prioritize rules”), and no further rules are defined to be observed. For example, in the case when there are no “further rules,” it is unclear as to what step takes place, as the recalculation depends on “further rules” existing. For the purpose of examination, the limitation “automatically define further rules and/or prioritize rules to be observed, and recalculate with the processing unit, storage positions of the plurality freight containers in accordance with the further rules” will be interpreted as any recalculation, iteration, or additional calculation occurring automatically, or when a user does not make an input, or allows a computer to choose a configuration, or equivalents thereof.   

Additionally, dependent claims 3 – 8, 10 – 11, & 19 – 25 are rejected under 112(b) for inheriting, and failing to remedy, the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 8, 10, 17 – 18, & 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbert et al. (US 20100145501 A1) in view of Tan et al. (US 20110055172 A1), in view of International Maritime Organization (“Illustrations of Segregation of Cargo Transport Units On Board Containerships and Ro-ro Ships,” 6/1/2012, retrieved from https://www.mardep.gov.hk/en/msnote/pdf/msin1244anx1.pdf, included), hereinafter “IMO,” in view of Friesen et al. (US 20140018954 A1).

As per claim 17, Guilbert discloses a freight container storage system, the system comprising:

	• rules that define placement interrelationships between the plurality of freight containers, the rules comprising a respective set of rules for each one of the plurality of freight containers (See at least [0067] – [0085], [0114], [0202] – [0208], & [0222], noting “hard constraints” “packing rules,” including ‘physical restraints,” “safety constraints,” and “support constraints” used to determine a storage position for each container.);

Guilbert, as stated above, discloses a set of rules for container storage positions, but does not explicitly disclose wherein the rules are stored in a database; however, Tan does in at least [0049], noting that “Inventory Tracking Database 114” stores inventory data.).

inventory data” of Tan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Tan to the invention of Guilbert would predictably and advantageously improve the quality of the inventory database, leading to reduced time wasted in searching for correct container locations, as evidenced by Tan ([0012]).

Regarding the following limitations, Guilbert, modified by Tan, further discloses wherein:

	• the respective set of rules for each freight container determines whether or not the freight container is allowed to be placed on top of other freight containers of the plurality of freight containers, whether or not the freight container is allowed to be placed below other freight containers of the plurality of freight containers (See at least [0072], noting “Open-top containers are placed on top of stacks under deck”; [0073] “20′ containers can not be placed on top of 40′ or 45′ containers”; [0078] “a container on top of another container can at most be 5 tons heavier than the lower container”; [0156] “this sub-prioritization can reflect that… b) heavy containers are place before light containers since they affect the stability and stress factors more and use a higher proportion of the weight capacity of stacks and bays, and c) 20′ containers are place before 40′ and 45′ containers to avoid illegal placements of 20′ containers on top of 40′ or 45′ containers.”).

Regarding the following limitation, Guilbert discloses that a container can only be placed at positions that allow its class ([0085]), which suggests, but does not explicitly disclose, however IMO does:

• the respective set of rules for each freight container determines whether or not the freight container is allowed to be placed next to other freight containers of the Examiner’s note: IMO additionally teaches wherein “the respective set of rules for each freight container determines whether or not the freight container is allowed to be placed on top of other freight containers of the plurality of freight containers, whether or not the freight container is allowed to be placed below other freight containers of the plurality of freight containers” in at least Annex, Pg. 6, noting reference CTU and corresponding positions “on top” and “below” the reference CTU of containers “containing incompatible goods NOT permitted” in “longitudinally” and “athwartships” (i.e., across the ship from side-to-side) figures.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of IMO in the invention of Guilbert / Tan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of IMO to the invention of Guilbert / Tan would predictably and advantageously “determine locations in which containers are not permitted to contain dangerous goods that are incompatible with 

Regarding the following limitations, Guilbert, modified by Tan and IMO, further discloses:

• a processing unit ([0052] & [0253], “a suitably programmed microprocessor”) configured to: receive input specifying a desired storage position of a first freight container of the plurality of freight containers (See [0048], noting receiving input of a current container allocation plan which, as per [0096] & [0098], includes inputting list of containers and their current storage positions.).

• calculate storage positions of the plurality of freight containers in accordance with the rules if the first freight container were moved to the desired storage position (See [0048], noting receiving an input container allocation, necessarily defining a position of a first container, and [0105], noting that “a specific container can be placed in any desired storage area” as long as the rules are satisfied (i.e., the storage position as are “valid” according to the rules), and the L1 process generates a flexible storage configuration that can “accommodate a wide range of concrete solutions” by automatically varying the storage positions as per at least [0050] – [0051], [0095], & [0229] – [0232].). Examiner’s note: Tan also teaches this limitation in at least [0174] – [0175], noting determining whether container positions are valid (i.e., satisfying position rules as per Guilbert) after receiving a user input which drags a container to a desired position.);

	• when the calculation comes to an acceptable result, automatically send control signals to a container transport device to move the plurality of containers based on the calculated storage positions so that changes in positions of the plurality of containers are in accordance with the rules; and a container transport device configured to move each of the plurality of freight containers to a respective storage position in the storage space, in accordance with the control signals (See [0248], noting that the server 

To the extent to which Guilbert does not appear to explicitly disclose the following limitations, Friesen teaches:

	• when the calculation results in an unacceptable layout of containers, invite a user to input a different position or constraint and calculate storage positions accordingly (See [0031] - [0033], noting that after a user manually modified a configuration, the computer outputs a result of the configuration to the user as to whether the configuration meets the rules and specifications as per [0030]. As per [0034] - [0035], the results are output, along with a result that a “requirement or characteristic (e.g., a desired commercial prioritization of the containers/trailers) cannot be met,” along with a prompt (i.e., inviting a user to input a different position or constraint as per the recommendation) for the user to either accept of reject recommendations to improve the configuration, which is iteratively performed until an acceptable result is obtained. Also see [0050] – [0051], noting that a user is invited to input an acceptance of a recommended change, which, as per at least [0031], is a different configuration (i.e., a new position).),

• and when the user does not define rules to be observed, automatically define further rules and/or prioritize rules to be observed, and recalculate with the processing unit, storage positions of the plurality freight containers in accordance with the further 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include varying a user constraint after a configuration is deemed inadequate as in Friesen in the container stowage method and system of Guilbert with the motivation to “facilitate the determination of a stacked profile of containers” which “may further result in the rail vehicle consist having characteristics to protect a high value load or to specially position hazardous materials,” as evidenced by Friesen ([0011]).

As per claim 18, see the above relevant rejection of claim 17. Guilbert additionally discloses a method of storing a plurality of freight containers in a storage space (Abs., Claim 1, [0016] – [0018]).

As per claims 4 & 20, Guilbert / Tan / IMO / Friesen discloses the limitations of claims 3 & 18 as stated above. Guilbert further discloses wherein

	• the set of rules for each freight container is based on description logics for each freight container(See at least [0031], noting that “The cargo classes may be determined based on one or more attributes associated with the cargo items, e.g. their physical dimensions, weight, etc, their type, supply requirements, and/or the like,” which Examiner interprets as description logics. Also see at least [0044], noting that “Reefer containers, i.e. containers that provide a temperature-controlled (e.g. refrigerated) storage space, are an example of containers that require external connections when loaded on a vessel, e.g. electricity, fluids, such as gas, liquids, e.g. cooling fluids, and/or the like,” thus requiring specific storage base on a description of the type of container. 

As per claims 5 & 21, Guilbert / Tan / IMO / Friesen discloses the limitations of claims 17 & 18 as stated above. Guilbert further discloses wherein the processing unit is further configured to perform at least one of:

	• perform a final check of the calculated storage positions (See at least [0248], noting “generate final allocation plans for one or more of the ports A, B, and C. The server system then communicates the stowage plan(s) via communications network 903 to the respective client systems 902, where they are used for the actual stowing of the containers onto the vessel. For example, the stowage plan may be displayed on the client system for a stowage coordinator to review or manually modify.”) and

	• a geometrical optimization of the storage positions (See at least [0022], noting “the use of standard optimization techniques to be applied to cargo stowage problems with complicated constraints, thereby providing an efficient method for generating an allocation plan which results in allocation plans of high quality even for large vessels, different types of containers, and a large number of constraints.”).

As per claim 6, Guilbert / Tan / IMO / Friesen discloses the limitations of claim 5 as stated above. Guilbert further discloses wherein

	• the processing unit is further configured to optimize the calculated storage positions of each freight container (See at least [0050], noting “an optimization of an existing stowage plan without breaking the constraints that the stowage plan satisfies. In embodiments of this method this is achieved by iteratively swapping the position of containers that are equivalent with respect to these constraints.”).

As per claims 7 & 22, Guilbert / Tan / IMO / Friesen discloses the limitations of claims 17 & 18 as stated above. Guilbert further discloses wherein 

	• the set of rules comprises a sub-set of deterministic rules which do not allow varying the storage position at which a freight container is to be stored in the storage space, and which do not allow automatically replacing the freight container by another freight container of the plurality of freight containers (See at least [0202] – [0208], noting “hard constraints…known in the container shipping industry… (e.g., to obey stack weight and height limits, and to respect IMO rules and placement rules for other special containers such as out-of-gauge and open-top containers).” Also see at least [0083] – [0084], noting that “Reefer containers must be placed at positions with power supply” i.e., reefer refrigerated containers cannot be swapped to a position without a proper power supply.); and wherein

	• the set of rules comprises a sub-set of non-deterministic rules which allow varying the storage position at which a freight container is to be stored in the storage space, and which allow automatically replacing the freight container by another freight container of the plurality of freight containers (See at least [0230], noting that “In the first step, 502, L3 partitions the containers in the stowage plan T into a set Ω of sets of containers with same discharge port and reefer and length attributes. Thus, swapping containers within each of these partitions will not break any constraints on these attributes” i.e., the positions of this group of containers can be varied according to their associated set of non-deterministic rules. Also see [0231] – [0235], noting swapping the positions of containers according to the optimization set of rules that specify optimizing the center of gravity, stack weight, and torsion reduction; thus this optimization set of rules allows the swapping of containers in order to meet these goals.).

As per claims 8 & 23, Guilbert / Tan / IMO / Friesen discloses the limitations of claims 7 & 22 as stated above. Guilbert further discloses wherein 

• wherein the sub-set of deterministic rules is related to a first group of freight containers(See at least [0202] – [0208], noting “hard constraints…known in the container shipping industry… (e.g., to obey stack weight and height limits, and to 

• wherein the sub-set of non-deterministic rules is related to a second group of freight containers which is different from the first group(See at least [0230], noting that “In the first step, 502, L3 partitions the containers in the stowage plan T into a set Ω of sets of containers with same discharge port and reefer and length attributes. Thus, swapping containers within each of these partitions will not break any constraints on these attributes” i.e., the positions of this group of containers can be varied according to their associated set of non-deterministic rules. Also see [0231] – [0235], noting swapping the positions of containers according to the optimization set of rules that specify optimizing the center of gravity, stack weight, and torsion reduction; thus this optimization set of rules allows the swapping of containers in order to meet these goals. Thus, a second set of containers that are not reefer or open-top containers comprise a second group of containers without “hard rules,” and thus can have their positions varied.).

As per claims 10 & 24, Guilbert / Tan / IMO / Friesen discloses the limitations of claims 17 & 18 as stated above. Regarding the following limitation, Guilbert discloses, in [0051], that an input allocation plan is refined by being “partitioned into sub-allocation plans such that two cargo items belonging to two distinct sub-plans violates the packing rules of said vessel if their positions are swapped, and each said sub-allocation plan is improved independently by swapping pairs of cargo items,” which suggests, but does not explicitly disclose, however Tan does:



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Tan in the invention of Guilbert / Tan / IMO / Friesen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Tan to the invention of Guilbert / Tan / IMO / Friesen would predictably and advantageously lead to fewer errors during operations, as evidenced by Tan ([0012]).

Claims 3 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbert / Tan / IMO / Friesen, in further of Labow (US 20050216294 A1).

As per claims 3 & 19, Guilbert / Tan / IMO / Friesen discloses the limitations of claims 17 & 18 as stated above. Regarding the following limitations Guilbert, in at least Fig. 3 & [0088] – [0092], discloses inputting the physical layout of the vessel, a list of containers on board the vessel at arrival of the current port / to be loaded at the current port / to be loaded at the future ports on the rotation, and inputting a stowage plan in at least [0229], which highly suggests, but does not explicitly disclose, however Tan does:

• an input module for inputting customer specific configuration data the configuration data comprising the storage position at which the first freight container is to be stored in the storage space (See [0174] – [0175], noting a user input which drags 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Tan in the invention of Guilbert / Tan / IMO / Friesen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Tan to the invention of Guilbert / Tan / IMO / Friesen would predictably and advantageously “assist users to better understand the effects of various operation sequences,” as evidenced by Tan ([0055]).

To the extent to which Guilbert do not explicitly disclose inputting container ID data, Labow teaches this:

• the configuration data comprising identification data of the first freight container of the plurality of freight containers (See at least [0763] – [0765], noting that “a user may select "Containers" from the Add section of the Main Menu. The user may provide information, such as “Container ID” for an arriving container.). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Labow in the invention of Guilbert / Tan / IMO / Friesen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Labow to the invention of Guilbert / Tan / IMO / Friesen would predictably and advantageously assist managers and administrators in data gathering, as well as conceptualizing, organizing, realizing, and monitoring the flow of materials to and from different locations in commerce, as evidenced by Labow ([0008]).

Claims 11 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbert / Tan / IMO / Friesen, in view of Deck (US 20110289013 A1).

As per claims 11 & 25, Guilbert / Tan / IMO / Friesen discloses the limitations of claims 17 & 18 as stated above. Regarding the following limitations, Guilbert discloses prioritizing container positioning according to rules in [0029] & [0155] – [0156], which suggests, but does not explicitly disclose, however Deck does wherein the processing unit is further configured to:

•prioritize the rules to be observed, wherein a rule which is of low priority is disregarded, if observing one or more of the low priority rules would result in storage positions which contravene a higher priority rule (See at least [0032], which describes the placement of a shipment item according to one rule which conflicts with another, and disregarding one of the lower-priority rules: “movement of the article may meet one shipping rule (e.g., a rule related to its itinerary or destination), but may not meet another shipping rule (e.g., placement of the article with toxic substances). ...the ability to prioritize the conflicting rules to resolve or minimize the issue. This may comprise an algorithm to compare time stamps to decide which set of data should be utilized” i.e., determining which rule to disregard, which would necessarily define the disregarded rule as being lower priority.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Deck in the invention of Guilbert / Tan / IMO / Friesen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Deck to the invention of Guilbert / Tan / IMO / Friesen would predictably and advantageously facilitate movement of freight by determining and indicating whether movement of an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gottlieb et al. (US 20080065262 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRYAN J KIRK/Examiner, Art Unit 3628                 

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
September 17, 2021